[pic]

                          Court of Appeals for the
                     First District of Texas at Houston

                                    Order

Appellate case name:   Jeffrey O. Olley v. Raamco Tx. Properties

Appellate case number: 01-11-00321-CV

Trial court case number:     926925

Trial court:     Co Civil Ct at Law No 2 of Harris County

      The trial court's judgment in the  above-referenced  case  was  signed
April 5, 2011.  The  notice  of  appeal  was  filed  April  19,  2011.   The
appellate record was due to be filed in this Court by  June  6,  2011.   See
Tex. R. App. P. 35.1.  The clerk's record has been  filed.   The  reporter's
record has not been  filed.   Appellant  has  been  confirmed  indigent  for
purposes of appellate costs since June  22,  2011.   See  Tex.  R.  App.  P.
20.1(k), (n); 35.3(b)(3).

      On January 18, 2012, the  Court  notified  the  court  reporter,  Gina
Oliver, that the reporter's record had not  been  received  for  filing  and
directed that the record be filed no later  than  February  17,  2012.   See
Tex. R. App. P. 35.1,  37.3(a)(1).   The  Court  directed  the  reporter  to
notify the Court by that date if the proceedings were  not  recorded  or  if
appellant had not requested that the reporter's  record  be  prepared.   See
Tex. R. App. P. 35.3(b)(2).  The reporter did not respond.

      The reporter's record has been past due  for  over  a  year.   Failure
either to file the record or to notify  the  Court  of  the  status  of  the
record has caused significant delay in the ability of this Court to  resolve
the parties' dispute and to deliver justice in the timely  manner  expected.


      It is ORDERED that court reporter Gina Oliver file in  this  Court  no
later than 5:00 p.m., Friday,  July  13,  2012  either  (1)  the  reporter's
record, with all requested exhibits, or (2) a  written  statement  that  the
proceedings were not recorded or that appellant has  not  requested  that  a
reporter's record be prepared.  No motions for extension  of  time  will  be
entertained absent extraordinary circumstances. Failure to comply with  this
order may result in the issuance of a show cause order, notice, and  service
of citation against Gina Oliver, commanding her to appear before this  Court
to show cause why she should not be held in contempt.


Judge's signature:     /s/ Chief Justice Sherry Radack

Date:  July 2, 2012